Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an 
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-12, drawn to a method of reducing the likelihood that a subject will develop an ASD (autism spectrum disorder), by testing the subject or the mother of the subject- if the subject is a fetus- for risk markers of ASD and, if the risk markers are detected, by administering to the subject or its mother, presumably in a therapeutically amount, a composition that treats infection- an antibiotic or an antiviral drug.
Group 2, claim(s) 1-12, drawn to a method of reducing the likelihood that a subject will develop an ASD (autism spectrum disorder), by testing the subject or the mother of the subject- if the subject is a fetus- for risk markers of ASD and, if the risk markers are detected, by administering to the subject or its mother, presumably in a therapeutically amount, a composition that treats an inflammatory disorder, i.e., an anti-inflammatory compound.
Group 3, claim(s) 1-12, drawn to a method of reducing the likelihood that a subject will develop an ASD (autism spectrum disorder), by testing the subject or the mother of the subject- if the subject is a fetus- for risk markers of ASD and, if the risk markers are detected, by administering to the subject or its mother, presumably in a therapeutically amount, a composition that treats oxidative damage to cells or tissues- an antioxidant drug/composition.
Group 4, claim(s) 1-12, drawn to a method of reducing the likelihood that a subject will develop an ASD (autism spectrum disorder), by testing the subject or the mother of the subject- if the subject is a fetus- for risk markers of ASD and, if the risk markers are detected, by administering to the subject or its mother, presumably in a therapeutically amount, a composition comprising a probiotic.
Group 5, claim(s) 1-12, drawn to a method of reducing the likelihood that a subject will develop .
Group 6, claim(s) 1-12, drawn to a method of reducing the likelihood that a subject will develop an ASD (autism spectrum disorder), by testing the subject or the mother of the subject- if the subject is a fetus- for risk markers of ASD and, if the risk markers are detected, by administering to the subject or its mother, presumably in a therapeutically amount, a composition that treats folic acid deficiency- a composition comprising folate/folic acid.
Group 7, claim(s) 13-18 and 20, drawn to a method of reducing the likelihood that a subject will develop an ASD (autism spectrum disorder), or to a method of treating ASD, by interrupting an infection, by administering to the subject or its mother, presumably in a therapeutically amount, a composition that treats infection- an antibiotic or an antiviral drug.
Group 8, claim(s) 13-17 and 20, drawn to a method of reducing the likelihood that a subject will develop an ASD (autism spectrum disorder), or to a method of treating ASD, by interrupting oxidative stress and oxidative inflammation, by administering to the subject or its mother, presumably in a therapeutically amount, a composition that treats these disorders- an antioxidant compound or composition.
Group 9, claim(s) 13-17 and 20, drawn to a method of reducing the likelihood that a subject will develop an ASD (autism spectrum disorder), or to a method of treating ASD, by interrupting DNA alteration, by administering to the subject or its mother, presumably in a therapeutically amount, what? (something or nothing in claim 14).
Group 10, claim(s) 13-17 and 20, drawn to a method of reducing the likelihood that a subject will develop an ASD (autism spectrum disorder), or to a method of treating ASD, by interrupting abnormal brain development, by administering to the subject or its mother, presumably in a therapeutically amount, what? (something or nothing in claim 14).
11, claim(s) 13-17 and 20, drawn to a method of reducing the likelihood that a subject will develop an ASD (autism spectrum disorder), or to a method of treating ASD, by interrupting immune system disruption, by administering to the subject or its mother, presumably in a therapeutically amount, an immunomodulatory compound.
Group 12, claim(s) 13-17 and 20, drawn to a method of reducing the likelihood that a subject will develop an ASD (autism spectrum disorder), or to a method of treating ASD, by interrupting damage to the gut-brain axis, by administering to the subject or its mother, presumably in a therapeutically amount, what? (something or nothing in claim 14).
Group 13, claim(s) 13-17 and 20, drawn to a method of reducing the likelihood that a subject will develop an ASD (autism spectrum disorder), or to a method of treating ASD, by interrupting folate deficiency, by administering to the subject or its mother, presumably in a therapeutically amount, a composition comprising folate.
	Regarding claim 19, it cannot be determined what disease(s) each one of these preparations or compounds treat(s).  If Applicant elects one Group in which one or more of the items in claim 19 is administered, Applicant must indicate which one or more than one of those items is administered in the method.
The inventions listed as Groups 1-13 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  Each Group is drawn to a different method of treating a different disease, with a different therapeutic composition/compound/preparation administered in each method.  This collection of different disease treatment methods is not one of the combinations listed above that can be considered for unity of invention.  Because the different Groups lack unity of invention, one of these Groups must be elected.  
Species restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding 
The species are as follows.
a) If Applicant elects one of Groups 1-6, in claim 2, Applicant must elect one or more than one of the markers listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.
b) If Applicant elects one of Groups 1-6, in claim 4, Applicant must elect whether the subject who is treated had an infection or has an infection or was exposed to an infectious agent.  
c) If Applicant elects one of Groups 1-6, in claim 5, if Applicant elects that the subject has an infection in (b) above, Applicant must elect one or more than one of the viruses listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.
d) If Applicant elects one of Groups 1-6, in claim 7, Applicant must elect one or more than one of the items listed that is/are administered in the method.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  Further, Applicant must indicate whether the item(s) that is/are administered in claim 7 are what is administered in claim 1 or whether what is administered in claim 7 is in addition to what is administered in claim 1.
e) If Applicant elects Group 7, Applicant must elect whether the subject being treated receives an antibiotic or an antiviral.  If the subject receives the antiviral, in claim 18, Applicant must elect one of the antivirals listed in the claim.   
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 13.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner's amendment, Examiner will be able to send you the examiner's amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-06-02